DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCartney (US Pub. 20160033845).
As per claim 1, McCartney (US Pub. 20160033845) teaches (in figures 1-4) a spatially addressable adjustable optical component (1), comprising: a first electrode (110 and 111) having a first sheet resistance along a first direction (“column direction” see figures and paragraph 54) and a second sheet resistance that is more than the first sheet resistance along a second direction (“row direction” see figures and paragraphs 57 and 60)  that is orthogonal to the first direction; a second electrode (210 and 211) having a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction (see paragraphs 60-61); and a layer of electrically adjustable optical material (310 see paragraph 66) between the first and second electrodes.
As per claim 3, McCartney (US Pub. 20160033845) teaches (in figures 1-5) that the layer of electrically adjustable optical material (310) comprises transparent liquid crystal material configured to exhibit changes in phase in light rays passing through the transparent 
As per claim 4, McCartney (US Pub. 20160033845) teaches (in figures 1-5) a first set of contacts (112) coupled to first and second opposing sides of the first electrode (see figure 5 and paragraphs 71-72), wherein the first and second opposing sides are spaced apart along the first direction; and a second set of contacts (212) coupled to third and fourth opposing sides of the second electrode (see figure 5 and paragraph 71),wherein the third and fourth opposing sides are spaced apart along the second direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McCartney (US Pub. 20160033845) as applied to claim 1 above and in further view of Takagi et al. (US Pub. 20180246327 and hereafter Takagi).
As per claim 2, McCartney teaches (in figures 1-4) that the layer of electrically adjustable optical material (310) comprises liquid crystal material configured to exhibit a change in visible light transmission in response to changes in voltage across the layer of electrically adjustable optical material that are applied using the first and second electrodes (see paragraphs 67 and 69).
McCartney does not specifically teach that the liquid crystal is a guest-host liquid crystal. 

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the liquid crystal material in McCartney to be a guest-host liquid crystal as suggested by Takagi. 
The motivation would have been to provide a higher maximum transmission as taught by Takagi (see paragraph 4 and 60). 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney (US Pub. 20160033845) as applied to claim 1 above and in further view of Lin et al. (US Pub. 20130048353 and hereafter Lin).
As per claim 5, McCartney teaches (in figures 1-4) that the first electrode (110 and 111) is an anisotropic conductive film and comprises a transparent substrate (110 see paragraph 53) coated with a transparent conductive coating comprising carbon nanotubes and that the electrodes may be formed from any material that demonstrates anisotropic conductivity (paragraph 54). 
McCartney does not specifically teach that the transparent conductive coating has segmented trenches running along the first direction.
However, Lin teaches (in figures 2) a transparent conductive film (10a) with segmented trenches running along a first direction (D) (see paragraphs 18-22) is an equivalent structure for an anisotropic conductive film (10a). 
Therefore, because these two structures were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to form the first 
As per claim 6, McCartney teaches (in figures 1-4) that the first electrode (110 and 111) is an anisotropic conductive film and comprises a transparent substrate (110 see paragraph 53) coated with a transparent conductive coating comprising carbon nanotubes and that the electrodes may be formed from any material that demonstrates anisotropic conductivity (paragraph 54). 
McCartney does not specifically teach that transparent conductive coating has trenches with elongated portions oriented at an angle of 30-60° with respect to the first direction.
However, Lin teaches (in figures 1-5) that a transparent conductive film provided with trenches with elongated portions oriented at an angle with respect to the first direction (D) (see paragraphs 22 and 31 which teaches a curve wave and zigzag shape) is an equivalent structure for an anisotropic conductive film (10/10a/10b/10c/10d) and teaches that the shape of the trenches is a result effective variable in that the conductivity/impedance diversity is dependent on the shape of the trenches  (paragraph 31). 
Therefore, because these two structures were art-recognized equivalents at the time the invention was filed, one of ordinary skill in the art would have found it obvious to form the first electrode in McCartney from a transparent conductive film comprising segmented trenches with elongated portions oriented at an angle with respect to the first direction.
Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to set the angle of the elongated portions at an angle of 30-60° with respect to the first direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)) 
As per claim 7, McCartney in view of Lin teaches that the trenches include trenches that are not straight (see figure 3 and paragraph 31 in Lin).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Pub. 20170123204 and hereafter Sung) in view of McCartney (US Pub. 20160033845) and Lin et al. (US Pub. 20130048353 and hereafter Lin).
As per claim 8, Sung teaches (in figures 13 and 15c) an electronic device (100), comprising: a display device (120) configured to display an image; and an optical system (140, 150, 160, 180, and 890) configured to present the image to an eye box (location of 11/13), wherein the optical system includes an adjustable optical component (890) through which a real-world object is visible from the eye box, the adjustable optical component comprising: a first electrode (991 and 996) formed from a first transparent conductive layer (996) on a first transparent substrate (991); a second electrode (992 and 997) formed from a second transparent conductive layer (997) on a second transparent substrate (992); and a layer of electrically adjustable optical material (994) between the first and second electrodes.
Sung does not teach that the first transparent conductive layer contains openings patterned to provide the first transparent conductive layer with a first sheet resistance along a first direction and a second sheet resistance that is more than the first sheet resistance along a second direction that is different than the first direction wherein the second transparent conductive layer contains openings patterned to provide the second transparent conductive layer with a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction.

Lin teaches (in figures 1-5) forming an anisotropic conductive film (10/10a/10b/10c/10d) by providing a transparent conductive film with segmented trenches running along the lower resistance direction (D) (see paragraphs 18-22). 
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the electrodes in Sung with anisotropic conductive films containing openings as suggested by McCartney and Lin.
The motivation would have been to eliminate the possibility of crosstalk between adjacent electrodes (see paragraph 47 in McCartney) allow for simple and low-cost customization to the effective electrode pattern (see paragraph 59 in McCartney). 
As per claim 9, Sung in view of McCartney and Lin teaches that the openings comprise segmented trenches (see figure and paragraph 22 in Lin).
As per claim 10, Sung in view of McCartney and Lin teaches that the segmented trenches comprises non-straight trench portions (see figure 3 and paragraph 31 in Lin).
As per claim 11, Sung in view of McCartney and Lin teaches that the segmented trenches comprise at least some trench portions that are oriented at an angle with respect to the first direction (see paragraphs 22 and 31 in Lin which teaches a curve wave and zigzag shape). 
Sung in view of McCartney and Lin does not specifically teach that at least some trench portions that are oriented at an angle of 30-60° with respect to the first direction.
 However, Lin teaches that the shape of the trenches is a result effective variable in that the conductivity/impedance diversity is dependent on the shape of the trenches (paragraph 31). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to set the angle of the elongated portions at an angle of 30-60° with respect to the first direction, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claim 12, Sung in view of McCartney and Lin teaches that the segmented trenches are separated from each other by gaps (12 from Lin) and wherein each trench has a length (L in Lin) of less than 500 microns (see paragraph 32 in Lin).
As per claim 13, Sung in view of McCartney and Lin teaches that the first and second transparent conductive layers comprise indium tin oxide (see paragraph 30 in Lin).
As per claim 15, Sung teaches that the layer of electrically adjustable optical material comprises liquid crystal material and wherein the adjustable optical component is configured to form an electrically adjustable lens (see paragraphs 119-120).
As per claim 16, Sung teaches (in figures 13 and 15c) a system, comprising: a head-mounted support structure (190); a display device (120) coupled to the head-mounted support structure that is configured to provide an image containing computer-generated content; and an optical system (140, 150, 160, 180, and 890) that includes an adjustable optical component (890) 
Sung does not teach that the first transparent conductive layer contains openings patterned to provide the first transparent conductive layer with a first sheet resistance along a first direction and a second sheet resistance that is more than the first sheet resistance along a second direction that is different than the first direction wherein the second transparent conductive layer contains openings patterned to provide the second transparent conductive layer with a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction.
However, McCartney teaches (in figures 1-4) using anisotropic conductive films in first (110 and 111) and second (210 and 211) electrodes such that a first transparent conductive layer (111) of the first electrode has a first sheet resistance along a first direction (“column direction” see figures and paragraph 54) and a second sheet resistance that is more than the first sheet resistance along a second direction (“row direction” see figures and paragraphs 57 and 60) that is different than the first direction and a second transparent conductive layer (211) of the second electrode has a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction (see paragraphs 60-61).

It would have been obvious to one of ordinary skill in the art at the time of filing to replace the electrodes in Sung with anisotropic conductive films containing openings as suggested by McCartney and Lin.
The motivation would have been to eliminate the possibility of crosstalk between adjacent electrodes (see paragraph 47 in McCartney) allow for simple and low-cost customization to the effective electrode pattern (see paragraph 59 in McCartney). 
As per claim 17, Sung in view of McCartney and Lin teaches that the first direction (extending direction of 997 in Sung, corresponding to the “column direction” in McCartney see figures and paragraph 54 therein, and “D” in Lin see paragraph 23 therein) is perpendicular to the second direction (arrangement direction of 997 in Sung, corresponding to the “row direction” in McCartney see figures and paragraphs 57 and 60 therein, and “H” in Lin see paragraphs 23-24 therein) wherein the openings comprise trenches having lengths (“L” in Lin) less than 500 microns (see paragraph 32 in Lin).
As per claim 18, Sung in view of McCartney and Lin teaches that the trenches have widths (W from Lin) of less than 50 microns (see paragraph 32 in Lin). 
Lin does not specifically teach that the tranches have widths of 0.5 microns to 20 microns.
However, Lin teaches that the width of the trenches is a result effective variable in that the width is proportional to the conductivity in the first direction (see paragraph 26 in Lin).

As per claim 19, Sung in view of McCartney and Lin that the first and second transparent conductive layers comprise indium tin oxide (see paragraph 30 in Lin).
As per claim 20, Sung in view of McCartney and Lin teaches that the layer of electrically adjustable optical material (994 in Sung) comprises liquid crystal material (see paragraph 120 in Sung) and wherein the first electrode (991 and 996 in Sung as modified by McCartney and Lin to comprise a layer of anisotropic conductor) comprises a first set of metal contacts (112 from McCartney/104 from Lin corresponding to electrode 996 in Sung) coupled to the first transparent conductive layer and the second electrode (992 and 9997 in Sung as modified by McCartney and Lin to comprise a layer of anisotropic conductor) comprises a second set of metal contacts (212 from McCartney/104 from Lin corresponding to electrode 997 in Sung) coupled to the second transparent conductive layer and wherein the trenches have locally widened portions adjacent to the contacts (see figure 7 in Lin).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US Pub. 20180246327 and hereafter Takagi) in view of McCartney (US Pub. 20160033845) and Lin et al. (US Pub. 20130048353 and hereafter Lin). 
As per claim 14, Takagi teaches (in figures 1-9) an electronic device (100), comprising: a display device (40) configured to display an image; and an optical system (10, 15, 20, 50, and 80) configured to present the image to an eye box (location of EY), wherein the optical system includes a pixelated adjustable optical component (82 see paragraphs 57, 60, and 82) through 
Takagi does not teach that the first transparent conductive layer contains openings patterned to provide the first transparent conductive layer with a first sheet resistance along a first direction and a second sheet resistance that is more than the first sheet resistance along a second direction that is different than the first direction wherein the second transparent conductive layer contains openings patterned to provide the second transparent conductive layer with a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction wherein the openings comprise segmented trenches.
However, McCartney teaches (in figures 1-4) using anisotropic conductive films in first (110 and 111) and second (210 and 211) electrodes such that a first transparent conductive layer (111) of the first electrode has a first sheet resistance along a first direction (“column direction” see figures and paragraph 54) and a second sheet resistance that is more than the first sheet resistance along a second direction (“row direction” see figures and paragraphs 57 and 60) that is different than the first direction and a second transparent conductive layer (211) of the second electrode has a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction (see paragraphs 60-61).

It would have been obvious to one of ordinary skill in the art at the time of filing to replace the electrodes in Takagi with anisotropic conductive films containing openings as suggested by McCartney and Lin.
The motivation would have been to eliminate the possibility of crosstalk between adjacent electrodes (see paragraph 47 in McCartney) allow for simple and low-cost customization to the effective electrode pattern (see paragraph 59 in McCartney). 
Response to Arguments
Applicant's arguments filed as part of the interview request on 1/29/2021 have been fully considered but they are not persuasive as discussed during the interview with Tianyi He on 02/10/2021. 
In response to applicant’s argument, with respect to claims 8 and 16, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and as shown in the rejection above, by forming the electrodes to be in the form of an anisotropic conductive film the possibility of cross talk between electrodes is eliminated and ease of customization is increased. 

Applicant argued, with respect to claim 1, that McCartney does not teach every limitation of the claimed invention. This argument is unpersuasive. Specifically, applicant argued that McCartney does not disclose “a first electrode having a first sheet resistance along a first direction and a second sheet resistance that is more than the first sheet resistance along a second direction that is orthogonal to the first direction; a second electrode having a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction”. However as shown in the rejection above McCartney teaches (in figures 1-4) a first electrode (110 and 111) having a first sheet resistance along a first direction (“column direction” see figures and paragraph 54) and a second sheet resistance that is more than the first sheet resistance along a second direction (“row direction” see figures and paragraphs 57 and 60)  that is orthogonal to the first direction; a second electrode (210 and 211) having a third sheet resistance along the first direction and a fourth sheet resistance that is less than the third sheet resistance along the second direction (see paragraphs 60-61); and a layer of electrically adjustable optical material (310 see paragraph 66) between the first and second electrodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871